1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ELIJAH DOUGLAS ROGERS,                                Case No. 3:19-cv-00503-MMD-WGC
4                                             Plaintiff                     ORDER
5     v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
7
                                          Defendants
8
9
     I.     DISCUSSION
10
            Plaintiff, who is an inmate in the custody of the Washoe County Detention Center
11
     (“WCDC”), has submitted a civil rights complaint against the Nevada Department of
12
     Corrections (“NDOC”) and others under 42 U.S.C. § 1983. (ECF No. 1-1). Plaintiff has
13
     neither paid the full filing fee for this matter nor filed an application to proceed in forma
14
     pauperis.
15
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an
16
     application to proceed in forma pauperis and attach both an inmate account statement
17
     for the past six months and a properly executed financial certificate. The Court will retain
18
     Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter of the
19
     payment of the filing fee is resolved. Plaintiff will be granted an opportunity to file an
20
     application to proceed in forma pauperis, or in the alternative, pay the full filing fee for this
21
     action. If Plaintiff chooses to file an application to proceed in forma pauperis he must file
22
     a fully complete application to proceed in forma pauperis, including both an inmate
23
     account statement for the past six months and a properly executed financial certificate.
24
     II.    CONCLUSION
25
            For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
26
     Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
27
     as the document entitled information and instructions for filing an in forma pauperis
28
     application.
1           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
2    Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
3    the correct form with complete financial attachments in compliance with 28 U.S.C. §
4    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
5    fee and the $50 administrative fee).
6           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
7    dismissal of this action may result.
8           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
9    (ECF No. 1-1) but will not file it at this time.
10          DATED: August 19, 2019.
11
                                                                               _
12                                                UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  -2-
28
